43 F.3d 712
310 U.S.App.D.C. 61
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SECRETARY OF LABOR, et al., Petitioners,v.BETHENERGY MINES, INC., et al., Respondents.
No. 93-1475.
United States Court of Appeals, District of Columbia Circuit.
Nov. 9, 1994.

Before:  WILLIAMS, GINSBURG, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on a petition for review of the decision of the Federal Mine Safety and Health Review Commission in Bethenergy Mines, Inc. v. Secretary of Labor, 15 F.M.S.H.R.C. 981 (1993).  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.R. 36(b).


2
For substantially the reasons stated by the Commission, it is


3
ORDERED AND ADJUDGED, by the Court, that the decision by the FMSHRC is affirmed;  and it is


4
ORDERED that the petition for review is denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.